Citation Nr: 1747099	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot/ankle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A videoconference Board hearing was held at the RO in April 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In June 2015, the Board reopened the Veteran's previously denied service connection claim for a left foot/ankle condition and remanded this matter for additional development.  

In June 2017, the Board, again, remanded the claim for further development.  The claim is now returned to the Board for further appellate review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2017 remand, the Board found the Veteran's September 2015 VA examination to be inadequate as the examiner professed an inability to provide an opinion without resorting to mere speculation.  The Board acknowledged, as the Veteran's representative had pointed out, that the opinion did not comply with requirements imposed by Jones v. Shinseki, 23 Vet. App. 382 (2010) for when such an opinion was adequate.

The June 2017 Board remand directed the AOJ to schedule the Veteran for another examination to determine whether his left foot/ankle disability was a result of injury in service.  The examiner was instructed to consider the Veteran's reports of injury in service, including his October 1994 report of a bilateral ankle crush injury and whether current findings were consistent with such an injury.  Additionally, the examiner was instructed to offer an opinion as to whether the Veteran's current left foot/ankle disability was caused or aggravated by his service-connected right foot and ankle disability.  The examiner was directed to provide reasons for his opinions.

The Veteran underwent a VA examination in August 2017.  The examiner opined that the left foot/ankle condition was not likely the result of an injury in service.  The examiner reported that the Veteran stated on examination that he experienced no injury to the left foot or ankle.  The examiner reported that he was unable to find and review the 1994 bilateral crush injury report as directed by the Board.  Additionally, the examiner did not provide a rationale for his opinion as to whether the left foot/ankle condition was caused by the Veteran's service-connected right foot and ankle disability.  The examiner also failed to acknowledge that the Veteran's right foot and ankle disability was service connected when determining if the current left foot/ankle condition was aggravated as a result of the right foot and ankle disability.  Specifically, the examiner attributed the changes to both feet and ankles to age.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998). 

It is imperative that the examiner address the Veteran's entire treatment record to include: an X-ray study in September 1994 noting osteolytic density at the distal aspects of both tibias that was most likely a normal variant, but a bone scan was advised if clinically indicated; an October 1994 VA treatment record including the Veteran's report of a bilateral ankle crush injury in service; and a 1995 VA examination noting the Veteran's complaints of bilateral ankle pain and diagnosis of mild degenerative joint disease of the ankles, bilaterally.  Although the August 2017 examiner stated that he was unable to find the Veteran's 1994 report of bilateral crush injury, the appropriate VA treatment records are contained in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine:

(a.) whether it is at least as likely as not that his current left foot/ankle condition is the result of an injury in service.  

(b) whether it is at least as likely as not that the current left foot/ankle condition is caused by the service-connected right foot and ankle disability; and

(c) whether it is at least as likely as not that the current left foot/ankle condition was aggravated (underwent an increase in underlying disability) as the result of the right foot and ankle disability.

The examiner's attention is directed to the September 1994 X-ray study as referenced above, the VA treatment records dated October 1994 containing the Veteran's report of a bilateral ankle crush injury in service, and the 1995 VA examination noting complaints of bilateral ankle pain with a diagnosis of mild bilateral joint disease of the ankles.  The examiner must address these records in his or her opinion.   

Any opinion e should be accompanied by supporting reasons.

2. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case. Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

